IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00059-CV
 
Wilmer L. "Bill" Ward,
                                                                                                Appellant
 v.
 
Travis Herring, Shelle Herring Honeycutt, 
and Claudia Herring Babb,
                                                                                                Appellees
 
 
 

From the 87th District
Court
Limestone County, Texas
Trial Court No. 27,479-A
 

MEMORANDUM  Opinion

 




Appellant has filed a motion
to dismiss this appeal.  Appellees have not filed a response.  Accordingly, the
appeal is dismissed.  See Tex. R.
App. P. 42.1(a)(1).
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed August 11, 2010
[CV06]